In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00133-CV

ANTHONY DELEON, Appellant                     §   On Appeal from the 352nd District Court

V.                                            §   of Tarrant County (352-303932-18)

                                              §   January 9, 2020
ANGELA VILLAREAL AND ROBERT
MILLER, Appellees                             §   Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Anthony Deleon shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr_________________
                                           Justice Elizabeth Kerr